Case 0:18-cv-61867-CMA Document 25 Entered on FLSD Docket 01/18/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-61867-CIV-ALTONAGA/Seltzer

  SOPHIA BRYAN,

         Plaintiff,
  v.

  JPMORGAN CHASE BANK, N.A.,

        Defendant.
  ______________________________/

                       ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE came before the Court on the Joint Motion to Stay Action Pending

  Arbitration [ECF No. 24], filed January 18, 2018. Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1. The Joint Motion to Stay Action Pending Arbitration [ECF No. 24] is GRANTED.

         1. The case is STAYED pending resolution of arbitration.

         2. The case is ADMINISTRATIVELY CLOSED, for statistical purposes only, without

  prejudice to the substantive rights of any of the parties. Any party may move to reopen the case

  at the appropriate time. Any pending motions are denied as moot.

         DONE AND ORDERED in Miami, Florida, this 18th day of January, 2018.




                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
